Title: To George Washington from Robert Dinwiddie, 1 June 1754
From: Dinwiddie, Robert
To: Washington, George



Sir
Winchester June 1st 1754

Mr Gist brot Yr Letter & the very agreeable Acct of Yr Killing & taking Monsr Le Force & his whole Party of 35 Men on which Success I heartily congratulate You, as it may give a Testimony to the Inds. that the French are not invincible wn fairly engagd with the English; but hope the good Spirits of Yr Soldiers will not tempt You to make any hazardous Attempts agst a too numerous Enemy. When Colo. Fry’s Corps & Capt. McKay’s Compa. join You, You will be enabled to act with better Vigour. I am in daily Expectatn of seeing or hearing from Colo. Innes, & a Body of Cherokee Inds. which I shall direct to march with all Diligence. I have sent Colo. Cresap to bring away Monsr Le Force & the other Prisoners, which You will deliver him, & be thereby reliev’d from the Anxiety of guarding so many Prisoners with Yr small Number. I have caus’d an Assortmt of Indn Goods to be packt up in order to be sent You immediately; & have engag’d Mr Croghan as an Interpreter to attend the Commander in Chief, assist in delivering the several Presents, & advise You in all matters You may have occasion to consult him about, hoping his faithful demeanour will merit Yr & the Officers kind reception & Entertainmt—I have also sent out of my private Store some rum, which will be sent You with the Goods from this on Monday next—I wait with Impatience the return of Burney to know whether the Half King comes here.
Pray God preserve You in all Yr proceedings & grant Success to our Arms. I remain with great Esteem Sr Yr most humble Servt
